Citation Nr: 0125252	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  00-17 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fractured right ankle, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for major 
affective disorder with depression and anxiety, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to service connection for a sleep disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1971 to October 
1987.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In July 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  

In a statement received in July 2001, the veteran sought 
entitlement to service connection for a gastrointestinal 
condition claimed as secondary to medications he takes for 
his low back, right ankle, psychiatric, and headache 
disorders.  This issue is referred to the RO for appropriate 
action.



FINDINGS OF FACT

1.  The appellant's residuals of a fractured right ankle are 
manifested by no limitation of motion and no pain on motion.  

2.  The appellant's major adjustment disorder is manifested 
by depression, but is not productive of a reduction in work 
efficiency or an inability to perform tasks.  

3.  The appellant's low back strain is manifested by slight 
limitation of motion, without objective evidence of lumbar 
spasm, loss of lateral spine motion, or functional loss due 
to pain on motion.  

4.  The appellant's headache disorder is manifested by not 
more than purely subjective complaints of headaches.  

5.  The appellant has not been diagnosed with a sleep 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fractured right ankle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2001).   

2.  The criteria for an evaluation in excess of 10 percent 
for major adjustment disorder with depression and anxiety are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, Diagnostic Code 9304 
(2001).

3.  The criteria for an evaluation in excess of 10 percent 
for low back strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285 to 5295 (2001).  

4.  The criteria for an evaluation in excess of 10 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.124a, 4.130, 
Diagnostic Codes 8045, 9304 (2001).  

5.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the appellant sustained a 
low back injury in 1972, a right ankle injury in 1975, and 
had the onset of headaches following a 1983 motor vehicle 
accident.  The records also showed depression beginning in 
about 1975 following a divorce and lack of rest secondary to 
nervousness in 1985.  

A VA social survey in February 1988 noted that the appellant 
complained of sleeplessness, sleep disturbances, and 
nervousness.  VA examinations that month noted insomnia 
associated with psychiatric symptomatology.  Those 
examinations were silent as to any diagnosis of a sleep 
disorder.  The examiners diagnosed a fracture of the right 
ankle, low back strain, depression, and headaches.  

The RO, in a June 1988 rating decision, granted service 
connection for the low back strain, headaches, major 
affective disorder with depression and anxiety, and status 
post fracture of the right malleolus, each assigned a 
separate 10 percent evaluation.  

In December 1997, the RO received the appellant's November 
1997 statement seeking service connection for a sleep 
disorder and increased evaluations for the fractured right 
ankle disability, major affective disorder with depression 
and anxiety, low back strain, and headaches.  With the claim, 
the appellant submitted VA clinical records from December 
1996 to March 1997, including records in December 1996 
showing sinus tarsi of the right foot that was improved with 
injections of medication and in February and Marcy 1997 
showing that the appellant failed to report for mental health 
and orthopedic appointments.  

VA clinical records from December 1996 to August 1997, 
received in June 1998, included an April 1997 entry noting 
that the appellant had worsening low back pain, numbness, and 
joint pain in the lower extremities without radicular pain.  
Examination revealed a normal gait, no weakness of the limbs, 
low back pain in both legs on straight leg raise to 90 
degrees, and mild desiccation along L3, L4, and L4-5.  

A June 1998 private x-ray record revealed anterior marginal 
osteophytes in the vertebral bodies and preserved disc spaces 
of the lumbar spine, and a plantar spur in the os calcis of 
the right ankle.  

VA psychiatric examination in June 1998 revealed that most of 
the information for the examination was received from medical 
records and from the appellant's spouse.  The appellant 
arrived with a very negative attitude, looked down at the 
floor all the time and when questioned, and answered "I 
cannot remember, I cannot explain how I feel or what is 
happening.  I do not even remember your name and you gave it 
to me five minutes ago."  The examiner recorded that he 
questioned how the appellant could know the name had already 
been given him.  The medical records showed that he had 
received psychiatric treatment until October 1996, and the 
spouse reported that she took him to a private psychiatrist 
in about June 1997.  According to his spouse, the appellant 
took medications and until April 1998 was employed.  The 
appellant claimed that he could not remember the name of the 
psychiatrist, the medications he was prescribed, or anything 
about his work history.  The examiner concluded that the 
appellant was "perfectly able to give information 
adequately."  The diagnosis was deferred.  

VA spine examination in July 1998 indicated that the 
appellant complained of low back pain with radiation to the 
right leg, including the foot and ankle, associated with loss 
of strength of the right leg.  He denied any other 
symptomatology in the legs.  The appellant stated he had been 
treated in the previous year with hot packs, rest, and 
elevation of the legs.  He said that he could not run, and 
that he could not participate in sporting activities.  
Precipitating factors included lifting heavy objects and 
undefined extensive walking; alleviating factors included 
medication and massage.  Examination revealed that the 
appellant used a cane for stability, and that he came to the 
examination walking with a limp, though the examiner noted 
that he was able to walk unassisted to the examining table.  
Range of motion of the lumbar spine was 50 degrees flexion, 
10 degrees extension, 30 degrees left lateral flexion, and 35 
degrees right lateral flexion and rotation.  The examiner 
commented that it appeared the appellant was "not doing his 
full effort."  The examiner reported that there was no 
painful motion from the first degrees to the last degrees of 
the range of motion measured on that examination.  The 
examiner also reported, however, that there was moderate 
objective evidence of painful motion in all movements of the 
lumbar spine.  There was no objective evidence of severe 
lumbosacral paravertebral muscle spasm or of weakness of the 
legs, although the examiner noted severe tenderness to 
palpation on the lumbar paravertebral muscles.  There were no 
postural or fixed deformities of the back, but the examiner 
said there was severe lumbar spasm.  The diagnosis was mild 
desiccation changes at L3-4, L4-5 disc spaces associated with 
L3-4, L4-5 anterior bulging disc noted on a September 1996 
magnetic resonance image (MRI).  

VA joints examination in July 1998 showed that the appellant 
complained of severe pain in the anterior and lateral aspects 
of the right ankle, associated with occasional numbness and 
tingling.  He used pain medication with temporary relief of 
the pain.  Precipitating factors included inability to walk 
or run a lot.  Alleviating factors included medication, 
elevation of the leg, and hot water.  On examination, there 
was full and complete range of motion of the right ankle, 
without pain.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement of 
the right ankle.  He had a normal gait, no ankylosis, no leg 
discrepancy, and no constitutional signs for inflammatory 
arthritis.  The diagnosis was right ankle fracture on the 
malleolus and calcaneal spur by x-ray.  

A March 1999 VA social survey indicated that the appellant 
received treatment and medication from a private 
psychiatrist.  He complained of frequent pain in his back and 
leg, sometimes requiring him to remain in bed for the day.  
He also noted that he was forgetful and became angry at minor 
incidents.  His daily routine included watching television, 
listening to music, gardening, visiting friends, conversing 
with neighbors, walking in his neighborhood, and visiting 
with relatives.  The appellant's spouse reported that the 
appellant became upset at small incidents and sometimes slept 
for hours during the day.  It was noted that he complained 
about headaches, back and leg pain, and insomnia due to 
shortness of breath and chest pain.  His spouse noted that he 
tended to neglect his personal hygiene, and that he had no 
interest in anything and was idle and secluded at home most 
of the time.  Two neighbors reported that the appellant was 
cordial, willing to help others, left his home frequently, 
drove his car, and exhibited normal behavior.  His 
relationship with his spouse was described as good; he went 
out with her frequently.  

VA psychiatric examination in March 1999 showed that the 
claims file was received, including a private psychiatrist's 
diagnosis of dysthymic disorder.  The veteran had no 
psychiatric hospitalizations in the computer file, and he had 
no active psychiatric prescriptions since November 1996.  A 
VA psychiatric examination in June 1998 was not completed 
because the appellant did not cooperate.  The appellant 
reported not knowing his address, telephone number, or 
treatment history.  He indicated that had trouble remembering 
things due to unspecified problems he had in service, though 
he stated that he had the same problems as everyone in the 
service had.  He reported that he could not express what was 
happening to him and how he felt.  He complained of not 
sleeping well.  He noted that he had not worked for a long 
time and that he lived with his spouse, who reported that he 
was treated by a private psychiatrist with medication.  
Examination found the appellant clean, neatly groomed, alert, 
and oriented, with a mood that was tense, guarded, defensive, 
and somewhat depressed.  He had a constricted affect and good 
attention, concentration, and memory, although to most 
questions he answered that he did not or could not remember.  
His speech was clear and coherent; he had no thought or 
perceptual disorder, was not hallucinating, and was not 
suicidal or homicidal.  His insight and judgment were fair 
and he exhibited good impulse control.  The diagnoses 
included dysthymia, substance abuse disorder in alleged 
remission, and anti-social personality traits.  The Global 
Assessment of Functioning (GAF) score was 75.  

Private clinical records from April 1997 to September 1999 
are largely illegible.  A note in June 1997 indicates 
increasing memory loss and increasing irritability.  However, 
it is unclear from the note whether the veteran's wife 
reported that information, or the veteran reported it about 
his wife. 

At the July 2001 hearing before the undersigned, the 
appellant testified that he had last seen a psychiatrist 
about a year before, and that he had seen a psychiatrist 
every month between 1997 and 2000.  He stated that he stopped 
working in 1997 because he developed pain in the middle of 
the night and had to go to the hospital for surgery on his 
intestines.  He said that, after that, he became depressed.  

His spouse testified that a year before the appellant had 
beaten her up and that she went to court for an order 
committing the veteran to psychiatric treatment.  She said 
the court issued such an order, which she called a "116."  
She said the court ordered him put in the VA hospital, and 
she went to the VA hospital, which turned her down.  She said 
VA denied treatment because they did not have the facilities 
then, so the veteran did not get treatment, because he did 
not have any money to pay for it.  On further questioning, 
she said that she did not remember exactly when this 
occurred, but it was after the veteran stopped getting 
psychiatric treatment.  She said she got the court order 
directing the VA hospital to admit the veteran, and she 
called the VA hospital, where the veteran had an appointment 
with his private physician.  She said the veteran was at the 
hospital while she was at the court, and the hospital told 
her to come on down.  They then told her they did not have 
the facilities for treating him, because they were 
remodeling, and they gave them referral information.  She 
said the hospital said they did not have inpatient 
psychiatric facilities at that time.  She said the veteran 
had not seen a psychiatrist since that time, because they 
could not afford to pay for one.

The veteran's wife was asked whether the court had the 
veteran evaluated before ordering his commitment.  She said 
that the court did not evaluate him.  She said they issued 
the orders, and she was supposed to take him to the hospital.  
She said when she went seeking guidance at the court, she was 
all black and blue, so the court figured the veteran was 
violent and something had to be done about it.  She said 
that, instead of arresting him, the court ordered him 
hospitalized, as a prevention.  She said she had a copy of 
the court order that she would mail in after the hearing.

The appellant said he was treated privately and received 
medication for muscle relaxation and sleep.  The appellant 
also reported that he had very severe and intense headaches 
constantly each day, with exacerbations once each month.  It 
was reported that the appellant had difficulty walking on his 
right ankle, that he used a cane for the previous six months 
and a brace and air cast for the previous five years, and 
that he had received injections that helped his ankle pain 
for a few days.  He noted that he had severe low back pain 
that was treated with physical therapy, the most recent being 
six months earlier.  As for the claimed sleep disorder, the 
appellant testified that he has never been diagnosed with a 
sleep disorder.  His spouse testified that, in 1988 or 1989, 
the appellant was diagnosed with sleep apnea at a VA medical 
facility.  

VA clinical records in December 1999 showed that the 
appellant complained of pain in the right leg over the 
previous six months, radiating from the back to the calf 
area, which was not alleviated by medication.  The assessment 
was suspected radiculopathy.  An x-ray was ordered, and it 
showed degenerative low lumbar spondylosis and well preserved 
intervertebral disc spaces.

VA clinical records in July 2000 noted severe right groin 
pain radiating through the leg.  

VA clinical records in August 2000 showed that the appellant 
complained of back pain radiating into the right inguinal 
area.  It was noted that he was well groomed, communicative, 
and not in a depressed mood.  The assessment was chronic low 
back pain alleviated by medication and conventional therapy.  

VA clinical records for abdominal complaints in September 
2000 indicated that the appellant was well groomed, 
communicative, logical, and relevant.  

VA clinical records in October 2000 noted that the appellant 
underwent physical therapy and was instructed in back 
stabilization exercises, and that he was well groomed, 
communicative, and not in a depressed mood.  

VA clinical records in November 2000 showed that the 
appellant underwent physical therapy for relief of low back 
pain.  

VA clinical records in December 2000 revealed that the 
appellant complained of low back pain on a scale of 5/10 with 
radiation to the right leg, as well as numbness and electric 
current sensation.  He reported that the pain increased on 
walking for more than 10 minutes or standing for more than an 
hour.  Trunk extension was normal, and he lacked 13 
centimeters to reach complete flexion, with moderate pain.  
He was instructed on a back flexion and extension program.

In January 2001, the appellant was seen for a primary care 
follow up visit.  He complained of behavioral problems, 
showing aggressivity, and having a fight with his spouse over 
the holidays.  It was noted that he was not taking 
medications for depression.  The examiner noted that the 
appellant was alert, oriented, well groomed, and ambulatory, 
in no apparent distress.  Examination of the musculoskeletal 
system revealed intact range of motion, no deformities, and 
muscle tone adequate.  There were no gross motor or sensory 
deficits.  The assessment was chronic low back pain 
controlled with treatment.  Also noted were depression and 
behavioral changes, including aggression.  It was noted that 
the appellant said he had a legal case with his wife.  He was 
referred for social work consultation, which took place the 
same day.  

In consultation with the social worker, the veteran was 
permitted to ventilate his feelings and concerns regarding 
his reported long-standing marital problems with his wife.  
He reported that his wife was a veteran as well and had a 
service-connected neuropsychiatric disability rated 100 
percent disabling.  He said their problems escalated into 
mutual physical aggression on December 28, and reported that 
to be the first time such a thing had occurred.  He reported 
that he was seeking orientation for treatment, as his wife 
was seeking a Court order on the following day.  He was told 
about VA and community resources and given phone numbers for 
programs that deal with aggressors and control of impulses.  
He discussed stress related to the poor relationship between 
his family and his wife, and the illness of his father.  He 
was counseled on coping skills.  He agreed to have the social 
worker talk with his wife.  His wife also confirmed the 
incident the previous month and said she had sought a "Law 
116" so the veteran could continue in psychiatric treatment.  
She agreed to continue her own treatment and to follow up for 
marital counseling.

These treatment records contain hand-written notations, 
apparently by the appellant or his spouse, indicating that 
the veteran requested medical psychiatric treatment and was 
denied, that he was sent to a private hospital at his own 
expense, and that no follow up was done.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

There is no issue in this case as to substantial completeness 
of the application.  See 38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

Once the appellant completes his application for benefits, VA 
is required to: provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(1)).  The record 
shows that VA has notified the appellant of required 
information and evidence not previously provided that is 
necessary to substantiate the claim.  The RO sent letters to 
the appellant in April 1996 and February 1999, as well as a 
statement of the case in May 2000 and a supplemental 
statement of the case in July 2000, informing him of evidence 
and information necessary to substantiate the claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance should 
include, as indicated by the particular case, reasonable 
efforts to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(1-3)).  The RO has assisted the 
claimant in obtaining evidence and information from sources 
the appellant has identified.  The RO also sent March 2000 
letters to two private physicians identified by the appellant 
asking for copies of relevant treatment records.  Both 
physicians provided information for the record.  In addition, 
the RO has obtained clinical and hospital records from VA 
sources identified by the appellant, or the appellant has 
provided them himself.

VA must also provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim, meaning that the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) - (i) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  The RO has accorded the 
appellant VA examinations in September 1996, July 1998, and 
March 1999, thereby satisfying the necessary-examination 
requirement.  With respect to the sleep-disorder claim, as 
discussed below, because the record does not indicate that 
the appellant currently has a diagnosed sleep disorder an 
examination is not necessary under section 5103A(d).

The appellant also testified at the July 2001 hearing before 
the undersigned.  At that hearing, the appellant and his 
spouse indicated that he underwent private treatment through 
June 2001 and that a court had issued an order in about June 
or July 2000 for the appellant to be admitted to a VA 
psychiatric facility, although he was not admitted.  The 
record was held open for 60 days, and the appellant's spouse 
reported that she would provide copies of the private 
treatment records and the court order, as well as the 1988 or 
1989 VA hospital records concerning a sleep disorder.  Copies 
of the treatment records through January 2001 were received 
in July 2001, along with a waiver of initial RO 
consideration, 38 C.F.R. § 20.1304(c) (2001), although a copy 
of the court order discussed at the hearing and copies of the 
private treatment records through June 2001 and the 1988 or 
1989 VA hospital records were not provided.  The appellant 
and his spouse also testified that a VA social survey report 
had been prepared.  The record includes social survey reports 
dated in February 1988 and March 1999.  

The appellant has been adequately notified of the information 
and evidence necessary to substantiate the claim and has had 
ample opportunity to provide that information, including a 
60-day period following the July 2001 hearing.  He has not 
provided information as to any further evidence relevant to 
these claims.  The Board sees no further action to take in 
accord with the requirements of 38 U.S.C.A. §§ 5103(a), 
5103A(a), (b), and (c) (West Supp. 2001).  

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


B.  Increased Rating Claims

1.  Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. pt. 4 (2001).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, the appellant's 
disagreement with an assigned rating is a new claim.  Suttman 
v. Brown, 5 Vet. App. 127, 136 (1993).  See Proscelle, 2 Vet. 
App. at 631-32 (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

2.  Residuals of a Fractured Right Ankle

The disability is currently assigned a 10 percent evaluation 
pursuant to the criteria of Diagnostic Code 5271 for moderate 
limited motion of the ankle.  A 20 percent evaluation may be 
assigned for marked limited motion of the ankle.  38 C.F.R. 
§ 4.71a (2001).  

The evidence described above indicated that the appellant had 
a calcaneal spur in the right ankle and a right ankle 
fracture on the malleolus, noted in a June 1998 private x-ray 
report and the July 1998 VA joints examination.  The sole 
comment regarding the range of motion of the right ankle is 
noted in the July 1998 VA joints examination, wherein the 
examiner stated that the appellant had full and complete 
range of motion and no pain on motion.  Thus, the objective 
medical evidence does not show even slight limitation of 
motion of the ankle.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

Given that the objective medical evidence shows no limitation 
of motion of the right ankle, and no pain on motion, the 
preponderance of the evidence is against a higher rating than 
the currently-assigned 10 percent under Diagnostic Code 5271.  
The 10 percent rating, for moderate limited motion, is more 
than adequate to compensate for any limitation of motion or 
functional loss likely to result with pain on use or during 
flare ups.

Diagnostic criteria under Diagnostic Codes 5270 for ankylosis 
of the ankle, 5272 for ankylosis of the subastragalar or 
tarsal joint, 5273 for malunion of the os calcis or 
astragalus, or 5274 for astragalectomy, are not for 
application, as the record does not show any such disability.  

3.  Major Affective Disorder with Depression and Anxiety

The disability is currently assigned a 10 percent evaluation 
under the criteria of Diagnostic Code 9434, major depressive 
disorder.  The rating criteria are as follows:

10 percent:  Occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2001).  

VA must consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
claimant's capacity for adjustment during periods of 
remission.  The evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2001).  VA must consider the extent of social 
impairment, but shall not assign an evaluation solely based 
on social impairment.  38 C.F.R. § 4.126(b) (2001).  

The appellant alleges that his ability to work is 
significantly reduced by his psychiatric symptomatology.  
However, he testified that he has stopped working because of 
abdominal surgery in 1997, and that the surgery caused his 
depression.  

He has also testified that he has memory loss and sleep 
impairment (insomnia) because of his service-connected 
psychiatric disorder.  At the June 1998 VA examination, the 
appellant claimed he could not remember the examiner's name, 
despite being given that name five minutes earlier.  Noting 
the discrepancy between the appellant's failure to recall the 
name and his ability to recall that he had been provided the 
name, the examiner concluded that the appellant was able to 
recall information but chose not to.  The March 1999 VA 
social survey and examination reports both noted the 
appellant's complaints of memory loss, and the examination 
report indicated that he could not recall his address, 
telephone number, or treatment history.  While a mild memory 
loss for names, directions, and recent events is a criterion 
for a 30 percent evaluation, the conclusion expressed by the 
June 1998 VA examiner, that the appellant could but chose not 
to recall information, indicates that the veteran's report of 
his own memory loss is less than credible.  

As for sleep impairment, the March 1999 VA social survey 
report noted that the appellant complained of insomnia, but 
he attributed it to chest pain and shortness of breath, not 
to psychiatric symptoms.  The March 1999 VA psychiatric 
examination further noted the complaints of not being able to 
sleep well, although this report was silent as to the source 
of the insomnia.  Thus, while there is evidence of sleep 
impairment, there is no indication that the sleep impairment 
is due to the service-connected psychiatric disability. 

There is no evidence of panic attacks.  The March 1999 VA 
psychiatric examination noted good impulse control.  His 
depression, noted in April 1997 to September 1999 private 
clinical records and in the March 1999 examination, was 
controlled by medications.  The August 2000 VA clinical 
records showed that he was not depressed.  The record 
provides no indication that the appellant was suspicious.  
The March 1999 examination showed complaints of anger at 
minor incidents, and the January 2001 VA clinical records 
revealed a recent altercation with his spouse while he was 
not taking psychiatric medications.  This is evidence of 
anger and possible impulse control problems.  However, the 
January 2001 report showed that this was the first such 
instance of aggressivity, and that the incident had been one 
of mutual aggression by the veteran and his wife.  

The March 1999 VA psychiatric examination also showed the 
appellant to be neatly groomed, not hallucinating, and not 
suicidal or homicidal, with clear speech, no thought 
disorder, and fair insight and judgment.  

Finally, the March 1999 VA social survey indicated that the 
appellant's spouse stated that the appellant stayed close to 
home and performed few if any tasks.  But neighbors revealed 
that the appellant was able to do an array of tasks, 
including helping others around the neighborhood, driving his 
car, and other normal activities.  The appellant claims 
occasional decreases in work efficiency and intermittent 
periods of inability to perform tasks.  Yet, the neighbors' 
comments expressed in the social survey discount those 
assertions.  To this must be added the control of his 
depression through medication, the lack of suspiciousness, 
the sleep impairment due to a non-psychiatric cause, and the 
questionable memory loss. 

With respect to the reports of the veteran and his spouse as 
to his psychiatric symptomatology, the Board finds their 
testimony to be impeached by the objective medical records 
and finds their testimony before the Board to be lacking in 
credibility.

First, as to the allegation that the veteran beat up his 
spouse in the summer of 2000, the record indicates that an 
incident involving a mutual altercation in December 2000 was 
mentioned during one of the veteran's medical appointments in 
January 2001 as the only time such an instance had occurred.  
It appears that the occasion about which the veteran and his 
spouse testified must have been the December 2000 incident.  
The spouse said she got a court order committing the veteran 
to the VA hospital for psychiatric care, because she thought 
he needed treatment and she was bruised and swollen when she 
went to court.  She said she took the order to the VA 
hospital, which told her it could not take the veteran 
because it was undergoing remodeling and did not have the 
facilities.  The veteran said he did not follow up on any of 
the referrals the VA hospital gave him, because he could not 
afford to.  The spouse said she would provide the court order 
in question.

The contemporaneous VA medical records are more probative and 
credible than the testimony of the veteran and his spouse.  
The version about which the veteran and his spouse testified 
is controverted by the contemporaneous VA medical records, 
which show some basis in reality for the testimony, but 
which, in important respects, show the testimony to be 
untruthful.  First, the altercation between the veteran and 
his spouse was reported to caregivers on January 18, 2001, to 
have taken place on December 28, 2000, three weeks prior to 
the medical appointment.  It was reported to have been a case 
of mutual aggression, rather than the veteran having "beat 
up" his wife.  The January 2001 social work note indicated 
that the social worker interviewed the wife, who said she had 
sought a "Law 116" so the veteran could continue in 
psychiatric treatment.  The social work note did not indicate 
that the veteran's wife had gotten a court order for 
commitment of the veteran, nor did it indicate that treatment 
or counseling was denied.  In fact, it indicated that the 
veteran's spouse was to follow up, and that marital therapy 
was proposed.  

It is significant that the appellant's spouse has not 
provided a copy of the alleged court order.  The Board also 
finds incredible the assertion that she went to a court three 
weeks after having been allegedly beat black and blue by her 
husband, and that the court determined on that basis, without 
having the veteran independently evaluated, that the veteran 
was violent and ordered him committed to a hospital that had 
no inpatient psychiatric treatment facilities, but left it to 
the veteran's spouse to execute the order.  While there is no 
doubt some kernel of truth in these assertions, the Board 
finds it to be contained in the VA treatment records, rather 
than the testimony of the veteran and his spouse.  It is 
simply not credible that a court would find the veteran a 
potential threat, order his commitment to a facility having 
no ability to provide the requisite treatment, and leave 
execution of the order to the alleged victim of violence or 
the threat thereof.

The GAF score of 75 supports the current 10 percent 
evaluation.  The GAF scale reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  Scores between 71 and 
80 indicate that "[i]f symptoms are present, they are 
transient and expectable reactions to psychological stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.  The symptomatology presented by 
the evidence corresponds to transient and expectable 
reactions and no more than slight impairment in social and 
occupational functioning.  The preponderance of the evidence 
is against the claim for an evaluation in excess of 10 
percent for major adjustment disorder with depression and 
anxiety.  

4.  Low Back Strain

The disability is currently assigned a 10 percent evaluation 
under the criteria of Diagnostic Code 5295, which corresponds 
to lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation may be assigned for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires severe lumbosacral strain, with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a (2001).  

As a portion of Diagnostic Code 5295 provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2001) are applicable to the 
claim, which requires consideration of the functional loss 
due to pain associated with any limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  With 
respect to the next higher rating under Diagnostic Code 5295 
the first criterion ("muscle spasm on extreme forward 
bending") is based on muscle spasm, not a loss of motion, 
whereas the second criterion ("loss of lateral spine motion, 
unilateral, in standing position") is based on a loss of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  A 
finding of pain on motion must be supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40 (2001).  

The only document of record relevant to whether there is 
muscle spasm on extreme forward bending is the July 1998 VA 
spine examination, in which the examiner noted severe lumbar 
spasm complaints without objective evidence of lumbar muscle 
spasm.  The remaining VA and private clinical and examination 
records are silent as to any lumbar muscle spasm.  While the 
Board must take into account the report of severe lumbar 
spasm in the July 1998 VA examination, it must also be 
cognizant of the lack of any objective evidence supporting 
that report.  As for the requirement that there be evidence 
of unilateral loss of lateral spine motion, the July 1998 VA 
examination showed 30 degrees left lateral flexion and 35 
degrees right lateral flexion.  While this shows less lateral 
flexion on the left than on the right, it is not a 
significant difference, and it certainly does not represent 
loss of lateral spine motion on one side.  Furthermore, the 
examiner noted that the appellant was "not doing his full 
effort," thereby indicating that the range of motion need not 
have been even so mildly limited.  Later clinical and 
examination reports revealed no complaints or findings of a 
loss of lateral spine motion.  These findings are against a 
20 percent evaluation under Diagnostic Code 5295 because the 
July 1998 VA examination found that there was no objective 
evidence of lumbar muscle spasm, and as the later clinical 
evidence was silent as to muscle spasm or loss of lateral 
spine motion.  

The disability might alternatively be evaluated under the 
criteria of Diagnostic Code 5292 for limitation of motion of 
the lumbar spine, where a 10 percent evaluation is assigned 
for slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion.  38 C.F.R. § 4.71 (2001).  
As indicated above, the veteran's slight limitation of motion 
on the July 1998 VA spine examination was attributable to 
less than full effort on the part of the veteran, and the 
motion was not accomplished with pain.  Thus, the 
preponderance of the evidence is against assigning a 20 
percent evaluation or higher for limitation of motion.

A higher evaluation might also be assigned under the criteria 
of Diagnostic Code 5293 for intervertebral disc syndrome, 
where a 10 percent evaluation may be assigned for mild 
impairment.  A 20 percent evaluation may be warranted for 
moderate impairment with recurring attacks; a 40 percent 
evaluation for severe impairment with intermittent relief; 
and a 60 percent evaluation for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a (2001).  Intervertebral disc syndrome "involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion of the . . . lumbar spine."  VAOPGCPREC 
36-97 (citing Johnson, 9 Vet. App. at 10-11).  

The April 1997 VA clinical record noted that the appellant 
did not have radicular pain.  The July 1998 VA spine 
examination revealed that the appellant complained of low 
back pain with radiation to the right leg, including the foot 
and ankle, associated with loss of strength of the right leg.  
This radiculopathy was precipitated by lifting heavy objects 
and walking extensively, and was alleviated by medication and 
massage.  The VA x-ray report in December 1999 revealed well 
preserved intervertebral disc spaces.  VA clinical records in 
August 2000 and thereafter noted his complaints of 
radiculopathy, treated with physical therapy and medication.  
However, these findings show no more than periodic treatment 
of his complaints of radiculopathy, thus corresponding to the 
criteria for the currently assigned 10 percent evaluation 
(for mild impairment), and are not indicative of moderate 
impairment with recurring attacks as required for a 
20 percent evaluation under Diagnostic Code 5293.  

Since Diagnostic Codes 5292, 5293, and 5295 all contemplate 
limitation of motion, it would constitute an impermissible 
pyramiding to evaluate the veteran's back disability under 
more than one of these codes.  See 38 C.F.R. § 4.14 (2001).

With respect to any functional loss due to pain on motion, 
the July 1998 VA examination reported moderate painful motion 
on objective demonstration, but noted that movement to the 
degree noted was without pain.  This appears inconsistent.  
However, as the examiner indicated that the veteran was not 
putting forth full effort, and as the later clinical evidence 
was silent as to pain on motion, the current evaluation fully 
compensates for such limitation of function as the veteran 
has due to pain on use or during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45 (2001) and DeLuca, 8 Vet. App. at 204-07.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for low back strain.  As there is no 
indication from the evidence that the appellant's low back 
pain is a residual of a fractured vertebra or that it is 
productive of ankylosis, the criteria of Diagnostic Codes 
5285, 5286, and 5289 are not for application.  

5.  Headaches

The headaches disability is currently assigned a 10 percent 
evaluation pursuant to the criteria of Diagnostic Code 9304-
8045.  Under these criteria, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code.  38 C.F.R. § 4.124a (2001).  In this case, 
the RO has assigned the hyphenated code 9304-8045, for 
dementia due to head trauma, in which Diagnostic Code 9304 is 
rated under the general rating criteria of Diagnostic Code 
9440 for mental disorders.  However, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 
38 C.F.R. § 4.130 (2001).  

The appellant complains of a headache disorder and insomnia.  
At the July 2001 hearing, he testified that he had constant, 
severe, and intense headaches each day, with exacerbations 
once each month.  However, VA examinations in June 1998 and 
March 1999 were silent as to any complaints or findings of a 
headache disorder.  Private clinical and hospital records 
from April 1997 to May 2000 were silent as any headache 
disorder.  VA clinical records from 1997 to 1999, as well as 
those from December 1999 to January 2001 that were received 
in July 2001, were also silent as to any headache disorder.  
In short, the only evidence as to the severity of the 
service-connected headache disorder is the appellant's own 
testimony, which is not corroborated by medical evidence of 
treatment.  The objective medical evidence is more credible 
than the veteran's testimony.

The appellant is competent to offer evidence of his current 
symptomatology, Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992), but that cannot take the place of medical evidence 
associated with his treatment.  There is no evidence that the 
service-connected headaches are productive of any purely 
neurological disabilities following brain trauma, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, or 
that there is dementia due to head trauma.  The appellant's 
contentions of headaches corresponds to the currently 
assigned 10 percent evaluation, which is assigned in 
recognition of the purely subjective complaints of headache, 
dizziness, or insomnia that is recognized as symptomatic of 
brain trauma under the criteria of Diagnostic Code 9304.  
Thus, the preponderance of the evidence is against the claim 
for an evaluation in excess of the currently assigned 10 
percent rating.  

C.  Service Connection for a Sleep Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection, there must 
be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West , 12 Vet. App. 341, 346 (1999); Hickson v. West , 12 
Vet. App. 247, 253 (1999).  

In this case, the appellant's spouse testified at the July 
2001 hearing that the appellant had been diagnosed with sleep 
apnea in 1988 or 1989 at a VA medical facility.  The record 
includes VA examinations in February 1988, which were 
conducted at that facility, which noted insomnia associated 
with psychiatric symptomatology, but no diagnosis of a sleep 
disorder.  The remainder of the record is also silent as to 
any diagnosis of a sleep disorder, and the veteran himself 
said he had not been diagnosed to have a sleep disorder.  
Although various clinical and examination records noted 
insomnia, that was discussed in the context of psychiatric 
symptomatology rather than as a separate diagnosis or 
disorder.  The record does not include evidence of a current 
sleep disorder, and the preponderance of the evidence is 
against the claim of service connection for a sleep disorder.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
fractured right ankle is denied.  

An evaluation in excess of 10 percent for major affective 
disorder with depression and anxiety is denied.  

An evaluation in excess of 10 percent for low back strain is 
denied.  

An evaluation in excess of 10 percent for headaches is 
denied. 

Service connection for a sleep disorder is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


